Citation Nr: 0031543	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-02 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
chronic left shoulder and arm dislocation. 

2.  Entitlement to service connection for a ganglion cyst of 
the left wrist.

3.  Entitlement to service connection for a left thumb 
disorder.

4.  Entitlement to service connection for a degenerative 
joint disease C3-7, with neural encroachment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and January 2000 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

At the July 2000 hearing before the undersigned, the veteran 
indicated that the only left wrist disorder he was seeking 
service connection for was a ganglion cyst.  Accordingly, he 
withdrew the separate issue of service connection for a left 
wrist condition.


FINDINGS OF FACT

1.  In the last unappealed decision, dated in September 1971, 
the Board denied the veteran's claim of entitlement to 
service connection for a chronic left shoulder and arm 
dislocation. 

2.  The evidence received since the Board's September 1971 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The preponderance of the competent evidence of record 
demonstrates that degenerative joint disease C3-7, with 
neural encroachment, is not related to the veteran's active 
duty service.


CONCLUSIONS OF LAW

1.  The September 1971 Board decision, which denied service 
connection for a chronic left shoulder and arm dislocation, 
is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

2.  The evidence received since the September 1971 Board 
decision is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  Degenerative joint disease C3-7, with neural 
encroachment, was not incurred in or aggravated by military 
service and may not be presumed to be of service onset.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In a decision of September 1971, the Board denied the 
veteran's original claim of entitlement to service connection 
for a chronic left shoulder and arm dislocation on the basis 
that there was no evidence of disability.  Accordingly, that 
decision was final.  

In September 1997, the veteran submitted a claim to reopen.  
In September 1998, the RO denied the veteran's claim, noting 
the previous Board decision and that the evidence submitted 
did not establish service incurrence or aggravation.  The 
veteran was notified of that decision by letter, and timely 
appealed this decision.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Elkins v. 
West, 12 Vet. App. 209 (1999).  If new and material evidence 
has been presented, VA may then proceed to evaluate the 
merits of the claim but only after ensuring that its duty to 
assist has been fulfilled.  Id.  See also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There is no requirement, however, that 
such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO included this as a requirement for 
reopening the claim in its September 1998 decision, which was 
previously the practice of VA in accordance with the case law 
of the United States Court of Appeals for Veterans Claims 
(Court), this is not prejudicial to the veteran because, for 
the reasons discussed below, the Board will reopen his claim 
and remand it back to the RO for additional development.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim, and finds it 
to be new and material and that it is sufficient to reopen 
because it includes several nexus opinions provided by 
Satyendra K. Jain, M.D., the veteran's private physician, 
linking the veteran's current left shoulder disorder, which 
radiologists have described as minimal arthritis as shown by 
x-ray, to the left shoulder injury in service.  Dr. Jain's 
opinions are material because they provide a current 
diagnosis and link the veteran's current left shoulder 
disorder to service.  The Board finds Dr. Jain's opinions are 
new and material.  Therefore, the claim is reopened.

In light of the foregoing new and material evidence, the 
Board finds that further analysis of the remaining evidence 
received after the September 1971 Board decision would be 
redundant. 

Given that the service connection claim for a chronic left 
shoulder and arm dislocation is reopened, the RO must take 
further action with respect to this claim.  The Board will 
address this issue further in the REMAND section of this 
action.


Entitlement to service connection for degenerative joint 
disease C3-7, 
with neural encroachment

The veteran has claimed that he incurred degenerative joint 
disease C3-7, with neural encroachment from an injury he 
sustained during service. 

The Board finds that there is no further duty to assist 
the claimant in the development of the claim.  Treatment 
records have been obtained and the veteran has been 
afforded VA examination.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Service connection may be established for disability incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131.  Where a veteran served ninety (90) days or more during 
a period of war, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that service connection for degenerative 
joint disease C3-7, with neural encroachment, is denied 
because the preponderance of the evidence is against the 
veteran's claim.  First, although an April 1952 service 
medical treatment record confirms that the veteran fell and 
injured his left shoulder, there is no evidence or x-ray 
study taken at the time indicating that he injured his 
cervical spine.  Likewise, his subsequent service medical 
records, to include the March 1956 separation examination 
report, are negative for a cervical spine disability.  Thus, 
there is no competent evidence that the veteran injured his 
cervical spine during service.

Second, the compelling evidence of record indicates that the 
veteran's current degenerative joint and disc disease of the 
cervical spine with left radiculopathy is not related to his 
military service.  For example, according to a thorough April 
1999 VA examination report, two different VA physicians 
diagnosed degenerative joint and disc disease of the cervical 
spine with left radiculopathy.  They also concluded, after 
examining the veteran and reviewing the medical record, that 
there was no relationship, probability, or percentage that 
the left shoulder injury during service is related to his 
current cervical spine disorder.  In the report, the 
examiners supported their conclusion by outlining the 
veteran's relevant medical history, which indicated that that 
there was no evidence that the veteran complained of, or was 
diagnosed with, a cervical spine disorder until the last 
several years.  Therefore, based on the foregoing, the Board 
finds this evidence against the veteran's claim controlling.  
In other words, the April 1999 VA examination report 
outweighs any evidence to the contrary.  Thus, service 
connection for degenerative joint disease C3-7, with neural 
encroachment, must be denied.  

The Board has considered the evidence of record that favors 
the veteran's claim.  Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraph.  For example, Dr. Jain opined in 
November 1998 that, after examining the veteran and reviewing 
the veteran's medical records, the current cervical spine 
disorder is related to the injury in service.  Dr. Jain 
elaborated that the veteran sustained a severe injury to his 
left shoulder and neck as a result of being trampled on by 
running men during service.  Dr. Jain further noted that the 
veteran's current neck disorder can be definitely attributed 
to the injury in 1952, which is documented in the service 
medical records.  

Nevertheless, although Dr. Jain indicated that he reviewed 
the veteran's records, the Board finds this opinion lacks 
probative value because the doctor did not specifically 
address the opposing evidence in the veteran's medical 
records, which was cited by the April 1999 VA examiners.  For 
example, although service medical records from April 1952 
clearly indicate that the veteran fell and injured his left 
shoulder, the records are negative for complaints, treatment, 
or findings of a cervical spine injury.  Furthermore, the 
veteran's March 1956 separation examination report is 
negative for any abnormality of the cervical spine.  Dr. Jain 
did not address any of this in his opinion.  Therefore, the 
Board finds this opinion less probative.    

The Board likewise finds that Dr. Jain's subsequent June 1999 
statement lacks probative weight.  In his June 1999 
statement, Dr. Jain reported that he had reviewed the April 
1999 VA examination report.  The doctor further remarked that 
the examining VA physicians ignored all the historical facts 
and the basic medical tenets, and that joint damage may take 
longer to appear.  Nevertheless, the Board finds Dr. Jain's 
opinion lacks probative value in comparison to the finding of 
the VA examiners.  With all due respect to Dr. Jain, although 
he reports that he reviewed the veteran's service medical 
records and post-service medical history, it does not appear 
that he has done so.  For example, he has not addressed the 
fact that the service medical records are negative for 
complaints, treatment, or findings of a cervical spine 
disorder, and that there is no objective or subjective 
evidence of a cervical spine disorder until approximately 40 
years after service.  

In comparison, however, the VA examiners clearly noted the 
veteran's medical history, and lack of a diagnosed cervical 
spine disorder, in the April 1999 report.  Therefore, the 
Board finds that the April 1999 VA examination report 
outweighs the opinions provided by Dr. Jain because it is 
based on an accurate medical history as set out in the 
record.

The Board also finds that the remaining post-service evidence 
of record, to include VA and non-VA medical records, lacks 
probative weight because it does not credibly relate the 
veteran's current cervical spine disorder to an incident or 
injury in service.  Furthermore, the remaining evidence does 
not credibly contradict the findings of the VA examiners in 
the April 1999 report.

With respect to the veteran's testimony before a hearing 
officer at the RO, and before the undersigned, that he 
developed his current cervical spine disorder as a result of 
an injury during service, the Board notes that, while he is 
certainly capable of providing his opinions, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu, 2 Vet. App. at 494.  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen, 3 Vet. App. at 288.  The same is true for the 
testimony provided by the veteran's spouse and the lay 
statements provided his friends and military buddies.

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim.  Hence, 
service connection for degenerative joint disease at C3-7, 
with neural encroachment, on either a direct or presumptive 
basis, is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for degenerative joint 
disease C3-7, with neural encroachment, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic left shoulder 
and arm dislocation is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Further, the RO has not considered the claim for service 
connection for a chronic left shoulder and arm dislocation, 
reopened by the Board herein, on a de novo basis.  The Board 
also finds that the claims for service connection for a left 
wrist ganglion cyst and left thumb disorder require further 
development.

Therefore, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his left 
shoulder/arm and left thumb disorders and 
left wrist ganglion cyst since he filed 
his claim in September 1997.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified that have not been previously 
secured.

2.  The RO should schedule the veteran 
for a VA examination of his left wrist 
ganglion cyst and left thumb disorder in 
order to determine the nature and 
severity of all disability present and 
whether any such disability is related to 
military service.  The claims folder 
should be made available to the examiner.  
All indicated tests and studies should be 
conducted.  A complete history should be 
taken from the veteran.  Complete 
diagnoses should be recorded.  Based upon 
a review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to the 
medical probability that any current left 
wrist ganglion cyst or left thumb 
disorder may be related to military 
service, including the inservice left 
shoulder dislocation with casting.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO should readjudicate the issues on 
appeal, to include consideration of the 
claim for service connection for a chronic 
left shoulder and arm dislocation on the 
merits.  If the benefits sought on appeal 
remain denied, the appellant and the his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should also contain reference to 
documentation that notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
complete.  An appropriate period of time 
should be allowed for response to the 
SSOC.

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted. 

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 


